  Case 3:20-cv-05504-SK Document 8-1 Filed 08/07/20 Page 1 of 1




                  Certificate of Admission
                   To the Bar of Illinois
I, Carolyn Taft Grosboll, Clerk of the Supreme Court of Illinois, do hereby certify that



                                 Alan Ernst Littmann


has been duly licensed and adm itted to practice as an Attorney and Counselor at
Law within this State; has duly taken the required oath to support the
CONSTITUTION OF THE UNITED STATES and of the STATE OF ILLINOIS, and
also the oath of office prescribed by law, that said name was entered upon the Roll
of Attorneys and Counselors in my office on 11 /04/2004 and is in good standing, so
far as the records of this office disclose.




                                        IN WITNESS WHEREOF, I have hereunto
                                              subscribed my name and affixed the
                                              seal of said Court, this 28th day of
                                              July, 2020.




                                                                               Clerk,
                                                Supreme Court of the State of Illinois
